Title: Enclosure I: Thomas Jefferson to Daniel Carroll, [17 September 1790]
From: Jefferson, Thomas
To: Carroll, Daniel


Enclosure IThomas Jefferson to Daniel Carroll

[Fredericksburg, 17 Sep. 1790]

T.J. has the honor to present his Compliments to Mr. C—— and to send him a memorandum of the substance of the conveyance he suggested to him as best calculated to remove the difficulties which were the subject of conversation between them. He had not the residence act under his eye at the time of writing the memorandum, not being able to get a copy of it: which must account for its deviations from that act, if any should be found. As far as his memory serves him he has adhered to the letter of the Act.
